EXHIBIT 10.78







ASSET PURCHASE AGREEMENT



AMONG



FOOD BROKERS, INC.,
AS SELLER,
AND
HOST AMERICA CORPORATION,
AS BUYER















EXHIBITS AND SCHEDULES



Exhibit A

Promissory Note

Exhibit B

Opinion of Counsel to Seller and Principals

Exhibit B.2

Opinion of Counsel to Buyer

Exhibit C

Assumption of Liabilities

Exhibit D

Bill of Sale, Assignment and Conveyance

Exhibit E

Covenant Not To Compete Agreement

Exhibit F

Escrow Agreement

Exhibit G

Assignment of Contract

Schedule 1A

  --  

Assumed Liabilities (None)

Schedule 1B

  --  

Purchased Assets

Schedule 3.3

  --  

Consents, Etc.

Schedule 3.13  

  --  

Contracts

Schedule 4

  --  

Companies For Which Food Broker may not Provide Catering Services

















--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT



            THIS ASSET PURCHASE AGREEMENT(the “Agreement”) is executed as of
October 29, 2004, by and among FOOD BROKERS, INC, a corporation organized under
the laws of Connecticut (“Seller”), Joseph Martucci, Gino Cardillo and Maria
Cardillo (collectively, the Principals”) and HOST AMERICA CORPORATION, a
corporation organized under the laws of Colorado, or its nominee (“Buyer”)
(collectively, the Seller and Buyer shall be referred to as the “Parties”).



RECITALS



            WHEREAS, Buyer wishes to purchase from Seller, and Seller wishes to
sell to Buyer, certain of the assets, properties, rights and business of Seller
relating to its  food service business (the “Business”) upon the terms and
conditions of this Agreement; and



            WHEREAS, the transaction contemplated in this Agreement specifically
excludes Seller’s catering operations and assets ”) as more particularly
described below; and



            WHEREAS, in order to induce Buyer to purchase such assets,
properties, rights and business of Seller, Principals, who will receive a
direct, tangible and material benefit from the transactions contemplated by this
Agreement and are executing the covenant not to compete annexed hereto as
Exhibit E and have consented to this Agreement as set forth in paragraph 9.9
herein.



AGREEMENT



            NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:




ARTICLE 1

DEFINITIONS



            For purposes of this Agreement, the following terms shall have the
following meanings:



            “Accounts Receivable” shall mean the amounts owing to Seller as of
the Closing Date for goods sold or services provided prior to Closing, whether
or not Seller has submitted an invoice for such goods or services;



            “Assumed Liabilities” shall mean only the duties, liabilities or
obligations of Seller, if any, arising after the Closing Date in connection with
the items identified on SCHEDULE 1A, except as otherwise noted on SCHEDULE 1A,
and shall specifically exclude, among other things, (i) any liabilities for
employment, income, sales, property or other Taxes incurred or accrued by Seller
including without limitation as a result of this transaction; (ii) any fees or
expenses incurred by Seller in connection with this transaction; (iii) any
liabilities for sums borrowed from banks or other Persons, including any
interest thereon or expenses related thereto; (iv) any debt, payables or other
liabilities to Related Persons other than salary and other payroll related
expenses as set forth on SCHEDULE 1A; (v) any liabilities related to any
employee benefit plan, including, without limitation, any 401(k), profit sharing
or pension plan, whether or not sponsored by Seller; (vi) any claims or
litigation pending against Seller; and (vii) any accounts or trade payable of
the Business arising or incurred prior to the Closing Date not otherwise
expressly assumed by Buyer.





--------------------------------------------------------------------------------

            “Catering Business” shall mean any occasion for which a third party
(the “Customer”) requests from Food Brokers (and/or its affiliates) food,
beverages, decorations and ancillary services to be provided to Customer, at the
location of its choice, for a specified date.  Buyer acknowledges that Seller
has provided catering services on an ad hoc basis to some of the entities whose
contracts are being assigned by Seller to Buyer hereunder and that such ad hoc
catering (whether one or more in any calendar year) may continue (subject to the
consent of Host not to be unreasonably withheld, conditioned, or delayed)
provided that such catering jobs not involve the core group whose food
requirements are the subject of the contracts assigned by Seller to Buyer.  For
illustrative purposes only, the parties agree that a request to Food Brokers
from FSW for the food, drinks and service necessary for a Holiday Party of the
agency’s executive staff would constitute a permissible catering event but that
a holiday party for the recipients of the Kidz’ Plate services would be
prohibited notwithstanding the fact that such an occasion would be a single
event outside the scope of the contract.  Notwithstanding the foregoing, Food
Brokers agrees to not accept any Catering Business from those entities listed on
Schedule 4 hereof for the duration of the Covenant Not To Compete.



            “Closing” shall mean the consummation of the purchase and sale
transaction described herein.



            “Closing Date” shall mean the date on which the Closing occurs, as
specified in Section 2.6.



            “Contracts” shall mean those executory contracts listed on Schedule
3.14 hereof.



            “Customer List” shall mean the list of the names and addresses of
the specific customers of the Business as set forth in Schedule 3.13.



            “Excluded Assets” shall mean those items listed as such on SCHEDULE
1B hereto.



            “Governmental Entity” shall mean any court, administrative agency,
commission, state, municipality or other governmental authority or
instrumentality, domestic or foreign, national or international.



            “Liens” shall mean, with respect to the Purchased Assets, all
liabilities, claims, liens, charges, pledges, security interests, options,
restrictions or other encumbrances of any kind.



            “Material Adverse Effect” shall mean a material adverse effect on
the results of operations, financial condition or prospects of the Business.



            “Person” shall be construed broadly and shall include an individual,
a partnership, a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization or
a Governmental Entity (or any department, agency or political subdivision
thereof).



            “Purchase Price” shall mean the aggregate amount to be paid by Buyer
to Seller for the Purchased Assets.



            “Purchased Assets” shall mean all of the assets of any kind or
nature identified on SCHEDULE 1B, but excluding the Excluded Assets.



            “Records” shall mean all books of account, general, financial and
accounting records, files, invoices, payment authorizations, correspondence to
and from customers, suppliers and payors, and other data and information owned
by Seller on the Closing Date, which relate to the Business, Purchased Assets or
Assumed Liabilities.



-2-

--------------------------------------------------------------------------------

            “Reference Date” shall mean December 30, 2003.



            “Reference Date Balance Sheet” shall mean the Seller’s unaudited
balance sheet as of the Reference Date.



            “Related Person” shall mean any officer, director, employee or
consultant of Seller or any holder of five percent (5%) or more of any class of
capital stock of Seller or any member of the immediate family of any such
officer, director, employee, consultant or Member or any entity controlled by
any such officer, director, employee, consultant or Member or a member of the
immediate family of any such officer, director, employee, consultant or Member.



            “Taxes” (or “Tax” where the context requires) shall mean all
federal, state, county, city, local, foreign and other taxes (including, without
limitation, premium, excise, value added, sales, use, occupancy, gross receipts,
franchise, ad valorem, severance, capital levy, production, transfer,
withholding, employment, unemployment compensation, payroll-related and property
taxes, import duties and other governmental charges and assessments), whether or
not measured in whole or in part by net income, including deficiencies,
interest, additions to tax or interest or penalties with respect thereto.




ARTICLE 2

SALE OF ASSETS; CLOSING



            Section 2.1.  Sale of Assets.  At the Closing, Seller shall sell,
assign, transfer, convey and deliver to Buyer, free and clear of all Liens, good
and marketable title to all of the Purchased Assets.  It is intended that the
consummation of the purchase and sale of the Purchased Assets will transfer the
Business to Buyer as a going concern.



            Section 2.2.  Consideration.  In addition to the assumption of the
Assumed Liabilities, if any, the Purchase Price shall be One Million Two Hundred
Thousand Dollars ($1,200,000.00).  Buyer shall pay the Purchase Price by
certified or bank check or by wire transfer to Seller as follows:



            (i)         the sum of $15,000.00 receipt of which is hereby
acknowledged by Seller, subject to collection as a nonrefundable deposit subject
only to the satisfaction of all contingencies contained in this Agreement;



            (ii)        at the Closing, the sum of $280,000.00 in cash;



            (iii)       at the Closing, the Buyer would execute and deliver to
Seller a non-negotiable promissory note (the “Note”) in the form of EXHIBIT A to
this Agreement, which would be subject to a right of offset in the event of a
breach of Seller’s covenants under this Agreement or any parties breach of the
non competition agreement in favor of the Buyer only upon the terms set forth in
the Note and Section 8.2 hereof.  The promissory note to be delivered to the
Seller by the Buyer would have a principal amount of $655,000.00 (the “Loan”),
would bear interest at the rate of 7.5% per annum, would mature on December 1,
2008, and would provide for the following repayment Schedule:



                        Month one                    $40,000 plus interest
                        Month two                    $40,000 plus interest
                        Month three                  $50,000 plus interest
                        Month four                    $30,000 plus interest
                        Month five                    $15,000 plus interest


-3-

--------------------------------------------------------------------------------

                        Month six                      $15,000 plus interest
                        Month seven                 $15,000 plus interest
                        Month eight                   $15,000 plus interest



            Thereafter, commencing on the 13th month following the Date of
Closing, Buyer will make equal monthly payments of principal and interest on the
outstanding principal balance of the Loan, based on a 15 year amortization
schedule; and



            (iv)       Sufficient Shares of Buyers “restricted” Common Stock to
equal $250,000 (the “Shares”) based on the average market closing price as
quoted on the NASDQ Small Cap Market™ for ten (10) consecutive business days
prior to the date Buyer obtains shareholder approval of the issuance of the
Shares pursuant to this Agreement.  Buyer shall use its commercially reasonable
efforts to solicit from its shareholders proxies in favor of the approval of the
issuance of the Shares pursuant to this Agreement and shall take all other
action necessary or advisable, including filing a Proxy Statement pursuant to
Schedule 14A with the Securities and Exchange Commission (“SEC”) to secure the
vote or consent of Buyer’s shareholders as required by the rules and regulations
of the SEC, NASDQ Small Cap Market™, and the Colorado Business Corporations
Act.  The Shares will be subject to transfer and sale restrictions commencing
from the date the Buyer obtains shareholder approval of the issuance of the
Shares and extending twelve (12) months from the date of shareholder approval
and thereafter pursuant to the terms of Rule 144 of the Securities Act of 1933
(“144 Lockup Period”).  The parties acknowledge that the issuance of the Shares
is subject to a certain Securities Purchase Agreement dated as of June 23, 2004
and is subject to certain restrictions imposed by Laurus Master Fund, Ltd.
(“Laurus”).  Therefore, in the event the Share Price as calculated above is
determined to be less than $4.00 per share, then the Seller shall receive the
number of Shares based on a Share Price of $4.00 per share (the “Minimum Share
Price”) plus cash in an amount equal to the difference between the calculated
Share Price and the Minimum Share Price.  All shares of Common Stock delivered
to the Seller will bear a restricted legend prohibiting sale, transfer, pledge,
hypothecation, or assignment as set forth in Section 2.2(vi) of this Agreement. 



            (v)        In the event the Buyer is unable to obtain the necessary
shareholder approval as required by Section 2.2(iv) of this Agreement within
twelve (12) months from the date of this Agreement, Buyer shall have no
obligation to deliver the shares, but shall instead pay to Seller, the sum of
$250,000.00 within seven (7) days thereafter.



            (vi)       The Seller understands that the Buyer will place the
following legend and any other legend required by law on the certificates
representing the Shares as defined in Section 2.2(iv) of this Agreement:



                         

THE SHARES REPRESENTED BY THIS CERTIFICATE AND THIS CERTIFICATE SHALL NOT BE
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT THE
PRIOR WRITTEN CONSENT OF HOST AMERICA CORPORATION.  FURTHER, AND IN ADDITION TO
THE FOREGOING, THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR AN APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF SUCH REGISTRATION AND QUALIFICATION WITHOUT AN OPINION OF
LEGAL COUNSEL ACCEPTABLE TO THE ISSUER THAT SUCH REGISTRATION AND QUALIFICATION
ARE NOT REQUIRED.

                         



-4-

--------------------------------------------------------------------------------

The Buyer shall, upon the request of the Seller or any subsequent holder of a
stock certificate bearing the foregoing legend and the surrender of such
certificate, issue a new stock certificate without the foregoing legend if (1)
the stock evidenced by such certificate has been effectively registered under
the Securities Act and sold by the holder thereof in accordance with such
registration, or (2) such holder shall have delivered to the Buyer a written
legal opinion reasonably acceptable to the Buyer to the effect that the
restrictions set forth herein are no longer required or necessary under any
federal or state law or regulation.



            (viii)      The Seller acknowledges that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the risks of the Shares and is able to bear the economic risks associated with
ownership of the Shares.  In addition, Seller has reviewed and had the
opportunity to ask questions of Buyer with respect to the information including
financial statements included in Buyer’s reports filed with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934.



            Section 2.3.  Escrow Agreement.At the Closing, the Buyer would
deposit with a mutually acceptable escrow agent the sum of $250,000 which would
be held in escrow pursuant to the  Escrow Agreement.



            Section 2.4.  Buyer’s Assumption of Liabilities  On the terms and
subject to the conditions set forth in this Agreement, and in further
consideration of the transfer of the Purchased Assets, at the Closing Buyer
shall assume only those duties, liabilities or obligations of Seller included in
the Assumed Liabilities, if any.



            Section 2.5.  Closing  The Closing shall take place (via facsimile,
telephone, mail and other mutually acceptable means of communication and
delivery) at the offices of Seller’s counsel, Zeldes, Needle & Cooper, PC at
9:00 a.m. on or before October 13, 2004 or at such other time and location as
the parties hereto shall agree in writing, provided however, that in the event
the Closing has not occurred on or before October 29, 2004 either party may
cancel this Agreement without liability (although any non-refundable deposit
shall not be returned) so long as the party seeking cancellation is not the
party responsible for the delay.



            Section 2.6.  Deliveries by Seller at Closing  At the Closing,
Seller shall convey, transfer, assign and deliver to Buyer all of the Purchased
Assets, including good and merchantable title to all personal property included
therein, free and clear of all Liens.  At the Closing (except for section (h)
which shall be a post-closing matter), Seller shall deliver to Buyer:



            (a)        A certificate of Seller, dated as of the Closing Date,
certifying in such detail as Buyer may reasonably request to the fulfillment of
the conditions specified in Section 6.1;



            (b)        An opinion of Seller’s and Principals’ counsel, dated the
Closing Date, to the effect and substantially in the form of EXHIBIT B to this
Agreement;



            (c)        the Original fully executed Contracts together with valid
assignments of all contracts together with necessary consents and confirmations
from the parties to said contracts in form and substance reasonably acceptable
to Buyer;



            (d)        Covenant Not to Compete executed by Joseph Martucci,
Maria Cardillo and Gino Cardillo in the form of EXHIBIT C to this Agreement;



-5-

--------------------------------------------------------------------------------

            (e)        Bill of Sale in the form of EXHIBIT D, and such
assignments and other instruments of transfer as may be reasonably satisfactory
to Buyer’s counsel, and with such consents to the conveyance, transfer and
assignment thereof as may be necessary to effect the conveyance, transfer,
assignment and delivery of the Purchased Assets and to vest in Buyer the title
specified in this Section.



            (f)        UCC Termination Statements for all  liens on Purchased
Assets;



            (g)        Good Standing Certificates or Certificates of Legal
Existence of recent date for Seller from the Secretary of State of the State of
Connecticut;



            (h)        Certificates issued of recent date by the Tax authorities
of the State of Connecticut in accordance with Section 5.12(d) hereof; and



            Simultaneously with the delivery referred to in this Section, Seller
shall take or cause to be taken all such actions as may reasonably be required
to allow Buyer to take actual possession and control of the Purchased Assets.
Seller shall locate all items of personal property which are a part of the
Purchased Assets on the loading dock at the Seller’s Bridgeport location. Buyer
shall be solely responsible for any costs associated with the physical delivery
of the Purchased Assets from said loading dock to Buyer’s location(s).



            Section 2.7.  Deliveries by Buyer at Closing  At the Closing, Buyer
shall deliver to Seller:



            (a)        Assumption Agreement in the form attached hereto as
EXHIBIT C, fully executed by Buyer, pursuant to which Buyer assumes, as of the
Closing Date, the future payment and performance of the Assumed Liabilities;



            (b)        In accordance with Section 2.2 of this Agreement, Buyer
shall deliver to Seller an amount equal to such portion of the Purchase Price
then due to be paid;



            (c)        Promissory Note in the form attached hereto as EXHIBIT A;



            (d)        Escrow Agreement and all sums to be placed in escrow
pursuant thereto;



            (e)        Good Standing Certificates; and



            (f)        An opinion of Buyer’s counsel, dated the Closing Date, to
the effect and substantially in the form of Exhibit B.2.



            Section 2.8.  Allocation of Purchase Price  The parties agree that
the Purchase Price and the Assumed Liabilities shall be allocated among the
Purchased Assets as determined by Buyer based upon allocation principles which
are reasonable and consistent with applicable law.  Buyer shall provide Seller
with an allocation schedule within one hundred eighty (180) days following the
Closing Date.  Each party agrees that it shall not take any position that varies
from or is inconsistent with such allocation in any filing made by such party
with the Internal Revenue Service (“IRS”) or any other governmental or
regulatory authority, except to the extent an adjustment to the allocation is
required by the IRS subsequent to an IRS audit.  The parties hereby agree that
the allocation shall be prepared in a manner consistent with Section 1060 of the
Internal Revenue Code of 1986, as amended (the “Code”), and the income tax
regulations promulgated thereunder.  Buyer and Seller agree to timely file IRS
Form 8594 based on the allocation of the purchase price provided under this
Section 2.9.



-6-

--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

AND PRINCIPALS



            Seller represents and warrants to Buyer as follows:



            Section 3.1.  Organization and Power.  Seller is a corporation duly
organized and validly existing under the laws of Connecticut.  Seller has full
power and authority to own its properties and conduct the business presently
being conducted by it.  Seller has full legal power, authority and capacity to
execute this Agreement and to consummate the transactions contemplated by this
Agreement.



            Section 3.2.  Authorization.  The execution, delivery and
performance of this Agreement by Seller have been duly authorized and approved
by all requisite action on the part of its directors and Principals.  This
Agreement constitutes the valid and binding obligation of Seller and is
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, and other similar laws relating to or limiting creditors’ rights
generally and by equitable principles.



            Section 3.3.  No Conflict.  The execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated hereby
and the compliance with the terms hereof will not, (a) violate any law,
judgment, order, decree, statute, ordinance, rule or regulation applicable to
Seller, or any permit, license or approval of any Governmental Entity,
(b) conflict with any provision of Seller’s articles of organization or
operating agreement, (c) result in any violation of, and will not conflict with,
or result in a breach of any terms of, or constitute a default under, any
mortgage, instrument or agreement to which Seller is a party or by which Seller
or any of the Purchased Assets is bound, or create any Lien upon any of the
Purchased Assets, or (d) require any notice to, or consent, approval, order or
authorization of, or the registration, declaration or filing with, any
Governmental Entity or other third party, except as set forth on Schedule 3.3.



            Section 3.4.  Title to Purchased Assets.  Seller has good, valid and
marketable title to all of the Purchased Assets, free and clear of all Liens
except for those liens for which a release will be provided.  No other party has
any rights or claims to possession of any of the Purchased Assets.  None of the
Purchased Assets are subject to any option, contract, arrangement or
understanding that would restrict Seller’s ability to transfer the Purchased
Assets to Buyer as contemplated herein.



            Section 3.5.  Condition of Purchased Assets.  All of the Purchased
Assets which constitute equipment are in good operating condition and repair,
ordinary wear and tear excepted, and in the state of maintenance, repair and
operating condition required for the proper operation and use thereof in the
ordinary and usual course of business by Seller.



            Section 3.6.  Financial Statements.  Seller has delivered to Buyer
financial information respecting Seller (the “Financial Statements”), as
follows:  (i) unaudited balance sheet of Seller dated  September 30, 2002 and
2003 and related unaudited profit and loss statements of Seller for twelve
months then ended respectively; and (ii) the Reference Date Balance Sheet .  The
Financial Statements fairly present the financial position and results of
operations of Seller for the periods then ended and the financial position of
Seller at the dates thereof.  Seller’s books of account are and, during the
period covered by the Financial Statements were, correct and complete in all
material respects, fairly and accurately reflect or reflected the income,
expenses, assets and liabilities of Seller, including the nature



-7-

--------------------------------------------------------------------------------

thereof and the transactions giving rise thereto, and provide or provided a fair
and accurate basis for the preparation of the Financial Statements.



            Section 3.7.  Credits.   There are no outstanding customer credits
or allowances (including allowances for bad debts) which have been authorized by
Seller prior to the Closing Date relating to the contracts.



            Section 3.8.  Pre-Bill.  Seller has not pre-billed or received
prepayment or deposits for products to be sold, services to be rendered, or
expenses to be incurred subsequent to the Closing Date, except as set forth in
Schedule 3.8 hereto.



            Section 3.9.  Litigation.  There is no suit, action or proceeding
pending against or affecting Seller relating to the Business, the Purchased
Assets, or the transactions contemplated hereby, nor is there any such suit,
action or proceeding threatened against Seller.  Neither Seller nor the Business
is subject to any order of a Governmental Entity.



            Section 3.10.  Compliance: Business Practices.  Seller has all
necessary licenses, permits and other approvals of Governmental Entities
necessary to operate the Business as now conducted, each of which is in good
standing, and Seller has conducted the Business and properly filed all necessary
reports in accordance with applicable laws and regulations.



            Section 3.11.  Absence of Undisclosed Liabilities.  Seller does not
have any material liabilities or obligations, either accrued, contingent or
otherwise, which are not reflected in (i) the Reference Date Balance Sheet or
(ii) in this Agreement or the Schedules hereto, except as have been incurred in
the ordinary course of business since the Reference Date.



            Section 3.12.  Absence of Certain Changes.  Since the Reference
Date, neither Seller nor the Business has or will have as of the Closing:



            (a)        suffered any change in its financial condition, assets,
liabilities, net worth or business from that shown on the Reference Date Balance
Sheet that, either individually or in the aggregate, has had a Material Adverse
Effect;



            (b)        suffered any damage, destruction or loss, whether or not
covered by insurance, materially and adversely affecting its properties or the
Business;



            (c)        declared or made or agreed to declare or make any
distributions of any cash or other assets of any kind whatsoever to any Member;



            (d)        mortgaged, pledged, hypothecated or otherwise encumbered
any of its material assets, tangible or intangible (except as disclosed to Buyer
and for which releases will be obtained);



            (e)        sold or transferred any of its assets, property or
rights, or canceled or agreed to cancel any of its debts or claims, except for
fair value, in the ordinary course of business;



            (f)        incurred any commitment (through negotiations or
otherwise) or any liability to any labor organization, or been involved in any
labor dispute;



            (g)        materially increased the amount of its indebtedness,
obligations or liabilities;



-8-

--------------------------------------------------------------------------------

            (h)        entered or agreed to enter into any agreement or
arrangement granting any preferential rights to purchase a material part of its
assets, property or rights;



            (i)         with respect to the Contracts, placed any orders for
materials, merchandise or supplies in exceptional or unusual quantities based
upon past operating practices or accepted orders from customers under conditions
relating to price, terms or payment, time or delivery, or like matters
materially different from the conditions regularly and usually specified on
acceptance of orders for similar merchandise from customers similarly situated;



            (j)         made any change in the accounting practices or methods
followed by it;



            (k)        engaged in any restructuring or changed its constitutive
or organizational documents; or



            (l)         entered into any other transaction other than in the
ordinary course of business, or been involved in any event or experienced any
condition of any character, that, either individually or in the aggregate, has
had a Material Adverse Effect on Seller, any of the Purchased Assets or the
Business.



            Section 3.13.  Contracts and Customer Lists.   SCHEDULE 3.13 lists
all of the contracts, leases, arrangements and understandings including, without
limitation, food service agreements and current customers, which relate to the
Business as it is conducted by Seller (the “Contracts”) to be assigned to Buyer
hereunder, each of which was entered into, arrived at or conducted on behalf of
Seller with appropriate authority and in accordance with Seller’s customary
practices.  Neither Seller nor the other parties to such Contracts, arrangements
and understandings are in default thereof and all Contracts are valid and in
effect.  Seller has not received notice of default under any Contract, and knows
of no event that has occurred or that is expected to occur which (after notice
and lapse of time or both) would become a breach or default under, or otherwise
permit unilateral modification, cancellation, acceleration or termination of any
such Contract.  None of the parties to any of the contracts have given any
notice or made any threat or otherwise revealed an intent to cancel or otherwise
terminate its relationship with Seller, to materially and adversely change the
relationship, to substantially reduce the volume of business it currently does
with Seller or to refuse to renew any Contract when it expires.



            Section 3.14.  Environmental Matters.



            (a)        There are no outstanding or, to the best of Seller’s
knowledge, threatened actions, claims, proceedings, determinations or judgments
by any party, including but not limited to any Governmental Entity, against or
involving Seller, in any manner arising under any national, international,
federal, state, local or other environmental, health or safety law, regulation,
order or requirement or requiring the remediation or removal of an existing
condition or substance, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act (collectively, the
“Environmental Laws”).  Seller has not received any notice of, nor is Seller
aware of, any outstanding or threatened orders, determinations or notices of
violation issued by any Governmental Entity administering any Environmental Law
in connection with ownership of or operation by Seller of the Business which
have not been complied with or resolved to the satisfaction of such Governmental
Entity.



            (b)        The Business is being and has been operated in compliance
with all Environmental Laws including, but not limited to, all discharges into
or onto the soil and/or the ground or surface water, emissions into the ambient
air, and generation, accumulation, labeling, transportation, handling,
treatment, storage and disposal of waste material or process by-products
(including solid, hazardous or toxic waste or hazardous materials or substances,
if any) or removal of any existing condition, material  or substance.  Seller
has complied with all notice, record keeping and reporting requirements imposed
by



-9-

--------------------------------------------------------------------------------

any Governmental Entity and any informational requests or demands arising under
any Environmental Law.



            (c)        Seller has not released, disposed of or caused or
permitted the disposal of any solid waste, hazardous waste, hazardous material
or hazardous substance, as such terms are defined by Environmental Laws (the
“Controlled Substances”) upon any of the real properties from which Seller has
conducted its Business.  Seller has not, directly or indirectly, disposed of
Controlled Substances off-site.



            (d)        There are no pending or, to the best of Seller’s
knowledge, threatened actions, claims, proceedings or judgments against Seller
by any present or former officers, agents or employees of Seller alleging or
involving personal injury or damage as a result of the violation of any
Environmental Laws or otherwise involving environmental conditions under which
such persons were employed nor, to the best of Seller’s and Principals’
knowledge, is there a basis for commencing any such action, claim or proceeding.



            (e)        To the best of Seller’s knowledge, the transactions
contemplated by this Agreement are not subject to any environmental transfer act
in any jurisdiction in which Seller maintains any tangible personal property or
fixtures, or owns, leases, rents or occupies any real property, nor are there
any permits or approvals or the transfer of any permits or approvals required by
a Governmental Entity for the transactions contemplated by this Agreement.



            Section 3.15.  Taxes.



            (a)        Seller has prepared and filed all federal, state, local
and foreign returns, estimates, information statements and reports (“Returns”)
relating to any and all Taxes concerning or attributable to Seller, the
Purchased Assets or the Business which Seller is required to file on or before
the Closing and such Returns were to the best of Seller’s knowledge, true and
accurate and were completed in accordance with applicable law when filed.



            (b)        Seller has (i) paid all Taxes it is required to pay and
(ii) withheld with respect to its employees all federal and state income taxes,
FICA, FUTA and other Taxes required to be withheld.



            (c)        No audit or other examination of any Return of Seller is
presently in progress, nor has Seller been notified of any request for such an
audit or other examination.



            (d)        There are (and as of immediately following the Closing
there will be) no Liens on the Purchased Assets relating to or attributable to
Taxes.



            Section 3.16.  Insurance.   The Purchased Assets constituting
personal property are insured for Seller’s benefit and will continue to be so
insured through the Closing, in amounts and against risks that are commercially
reasonable.



            Section 3.17.  Powers of Attorney.   No Person has any power of
attorney to act on behalf of Seller in connection with any of its properties or
business affairs other than such powers to so act as normally pertain to the
officers of Seller.



            Section 3.18.  Brokers.  There are no claims for brokerage
commissions, finder’s fees or similar compensation arising out of or due to any
act of or on behalf of Seller or in connection with the transactions
contemplated by this Agreement, except for any compensation due Martin Gannon
(if any) for which Seller hereby indemnifies Buyer.



-10-

--------------------------------------------------------------------------------

            Section 3.19.  Statements not Misleading.  Seller and Principals
have disclosed all facts, events or transactions which are material to the
Purchased Assets and the Business.  No representation or warranty of Seller or
Principals or document furnished by Seller or Principals hereunder is false or
inaccurate in any material respect or contains or will contain any untrue
statement of a material fact or omits or will omit to state any fact necessary
to make the statements contained herein or therein not misleading.



            Section 3.20.   Relationship of Principals.  The Principals
represent and warrant that as of the date hereof the persons named below are now
the sole shareholders, duly qualified and acting officers and /or directors of
the Seller:



                                                Title



            Joseph Martucci            employee only



            Gino Cardillo                 officer only (Treasurer)



            Maria Cardillo               sole shareholder, President, Director




ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER



            Buyer hereby represents and warrants to Seller, as of the Closing
Date, as follows:



            Section 4.1.  Organization and Power of Buyer.   Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Colorado.  Buyer has full corporate power and authority to own
its properties and conduct the business presently being conducted by it, to
execute this Agreement, and to consummate the transactions contemplated by this
Agreement.



            Section 4.2.  Authorization.   Subject to the partial shareholder
approval requirement under 2.2(iv) hereof (the “Shareholder Approval”), the
execution, delivery and performance of this Agreement by Buyer have been duly
authorized and approved by all requisite action on the part of Buyer, and this
Agreement constitutes the valid and binding obligation of Buyer and is
enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, and other similar laws relating to or limiting creditors’ rights
generally and by equitable principles.



            Section 4.3.  No Conflict.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
and the compliance with the terms hereof will not, (a) violate any law,
judgment, order, decree, statute, ordinance, rule or regulation applicable to
Buyer, or any permit, license or approval of any Governmental Entity, (b)
conflict with any provision of Buyer’s certificate of incorporation or by-laws,
(c) result in any violation of, and will not conflict with, or result in a
breach of any terms of, or constitute a default under, any mortgage, instrument
or agreement to which Buyer is a party or by which Buyer is bound, or (d)
subject to the Shareholder Approval require any notice to, or consent, approval,
order or authorization of, or the registration, declaration or filing with, any
Governmental Entity or other third party.



            Section 4.4.  Solvency.  Buyer is not now nor, for the 120 days
prior to executing this Agreement, has been insolvent and, for such period of
time, paid all of its debts and obligations as they



-11-

--------------------------------------------------------------------------------

became due.  None of the transactions and undertakings contemplated in this
Agreement, including the faithful performance of all of Buyer’s obligations
under the Note, shall render Buyer insolvent.



            Section 4.5.  Litigation.  There is no material , uninsured suit,
action or proceeding pending against or affecting Buyer or any of its affiliated
entities.  Neither Buyer nor any of its affiliated entities is subject to any
order of a Government Entity.



            Section 4.6.  Compliance:  Business Practices.  Buyer has all
necessary licenses, permits and other approvals of Governmental Entities
necessary to conduct its affairs and operate the Business post-Closing.



            Section 4.7.  Due Diligence.  Buyer has been provided with adequate
opportunities to review contracts, assess assets and otherwise satisfy itself
with the value of the Purchased Assets.



            Section 4.8.  SEC.  There are no pending or threatened investigatory
or enforcement actions against or implicating Buyer of any kind.




ARTICLE 5

COVENANTS



            Section 5.1.  Covenants not to Compete.



            (a)        Non-Competition.  Seller and Principals hereby agree to
each deliver  the Covenant Not To Compete (the “Covenant Not To Compete”)
substantially in the form of EXHIBIT E attached hereto and made a part hereof.



            (b)        Acknowledgment.  Seller and Principals acknowledge that
this covenant not to compete is a mandatory condition precedent to the Closing
of the transactions contemplated by this Agreement, and that, in the absence of
the preceding covenant not to compete, Buyer would not have consented to the
Closing.



            Section 5.2.  Passage of Title and Risk of Loss.   Legal title,
equitable title, and risk of loss with respect to the property and rights to be
transferred hereunder shall not pass to Buyer until the property or right is
transferred at the Closing and possession thereof is delivered to Buyer.



            Section 5.3.  Transfer of Goodwill and Business.   From and after
the Closing Date, Seller shall, when requested to do so by Buyer, provide
reasonable good faith assistance to effectuate a smooth transfer of the Business
and goodwill to Buyer.



            Section 5.4.  Expenses; Transfer Taxes.  All costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expense.  Any sales, use,
franchise, conveyance or other transfer Tax which becomes payable by any of the
parties to this Agreement as a result of the conveyance and transfer from Seller
to Buyer of the Purchased Assets or otherwise as a result of the transactions
contemplated hereby and any other transfer or documentary Taxes or any filing or
recording fees applicable to such conveyance and transfer shall be paid by
Seller, and Seller shall promptly provide Buyer with proof of payment of such
Taxes.



-12-

--------------------------------------------------------------------------------

            Section 5.5.  Taxes.



            (a)        Continuing Obligation.  Seller shall be responsible for
and pay when due all of Seller’s Taxes attributable to, levied or imposed upon
or incurred in connection with the Purchased Assets or the Business relating or
pertaining to the period (or that portion of any period) ending on or prior to
the Closing Date.  Seller shall continue to timely file within the time period
for filing, or any extension granted with respect thereto, all of Seller’s Tax
Returns required to be filed in connection with the Purchased Assets and such
Tax Returns shall be true and correct and completed in accordance with
applicable laws.



            (b)        Status at Closing.  At Closing, Seller shall have (i)
paid all Taxes it is required to pay as of such time, and (ii) withheld with
respect to its employees all federal and state income taxes, FICA, FUTA and
other Taxes required to be withheld as of such time, if any.



            (c)        Tax Elections.  No new elections with respect to Taxes,
or any changes in current elections with respect to Taxes, affecting the
Purchased Assets shall be made after the date of this Agreement without the
prior written consent of Buyer.



            (d)        Cooperation and Records Retention.  Seller and Buyer
shall each (i) provide the other with such assistance as may reasonably be
requested by any of them in connection with the preparation of any Return, audit
or other examination by any taxing authority or judicial or administrative
proceeding relating to liability for Taxes, (ii) retain and provide the other
with any records or other information which may be relevant to such Return,
audit or examination, proceeding or determination, and (iii) provide the other
with any final determination of any such audit or examination, proceeding or
determination that affects any amount required to be shown on any Return of the
other for any period.  Without limiting the generality of the foregoing, Buyer
and Seller shall retain, until the applicable statutes of limitations (including
any extensions) have expired, copies of all Returns, supporting work schedules
and other records or information which may be relevant to such Returns for all
tax periods or portions thereof ending before or including the Closing Date and
shall not destroy or otherwise dispose of any such records without first
providing the other party with a reasonable opportunity to review and copy the
same.



            Section 5.6.  Post-Closing Covenants.  Seller and Principals shall
make no attempt to collect any Accounts Receivables as of the Closing Date for a
period of thirty ( 30) days after the date of Closing without the consent of
Buyer.  Buyer shall have no obligation whatsoever to collect such Accounts
Receivable for the benefit of Seller.




ARTICLE 6

CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS



            All obligations of Buyer under this Agreement are subject to the
fulfillment, prior to or at the Closing Date, of each of the following
conditions:



            Section 6.1.  Representations and Warranties Accurate.  All
representations and warranties of Seller and Principals contained in this
Agreement shall have been true when made and shall be true at and as of the
Closing Date, except as otherwise specifically contemplated by this Agreement. 
Seller shall have complied with all covenants and conditions required to be
performed or complied with by it prior to or at the Closing Date.  Seller shall
furnish Buyer with an appropriate certificate to the foregoing effect as of the
Closing Date.



-13-

--------------------------------------------------------------------------------

            Section 6.2.  Opinion of Counsel to Seller and Principals.  Buyer
shall have been furnished with an opinion of counsel to Seller and Principals,
dated the Closing Date and addressed to Buyer, on the matters set forth in
EXHIBIT B.



            Section 6.3.  Litigation Affecting Closing.   No action, suit or
proceeding shall be pending or threatened by or before any court or Governmental
Entity in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with this Agreement or the consummation of the
transactions contemplated hereby.



            Section 6.4.  Instruments of Sale, Etc.   Seller shall have executed
and delivered to Buyer such instruments of sale, conveyance, transfer and
assignment satisfactory to counsel for Buyer as are necessary or desirable to
vest in Buyer title to all of the Purchased Assets or to confirm the status of
title to the Purchased Assets.



            Section 6.5.  Consents.  All authorizations, approvals, permits or
consents of any Governmental Entity or third Person necessary for the
consummation of the transactions contemplated by this Agreement shall have been
duly obtained by Seller in writing, shall be effective on the Closing Date, and
shall have been delivered to Buyer.



            Section 6.6.  No Material Adverse Effect.   There shall not have
occurred any event listed in Section 3.13 that would have a Material Adverse
Effect on the Business, the Purchased Assets or the Assumed Liabilities.



            Section 6.7.  Deliveries at Closing.  Seller and all Principals
shall have delivered to Buyer, fully executed by all applicable parties, each of
the items specified in Section 2.7 of this Agreement.



            Section 6.8.  Update of Schedules.  Seller shall have updated all of
the Schedules hereto as of the Closing Date.



            Section 6.9.  Approval by Board of Buyer.  The Board of Directors of
Buyer shall have approved this Agreement and the transactions contemplated
hereby.



            Section 6.10.  Approval by Laurus.  Laurus shall have delivered to
Buyer Laurus’ written approval of  this Agreement and the transactions
contemplated hereby




ARTICLE 7

CONDITIONS PRECEDENT TO SELLER’S

AND PRINCIPALS’ OBLIGATIONS



            All obligations of Seller and Principals under this Agreement are
subject to the fulfillment, prior to or at the Closing, of each of the following
conditions:



            Section 7.1.  Representations and Warranties Accurate.   All
representations and warranties of Buyer contained in this Agreement shall have
been true when made and shall be true in all material respects at and as of the
Closing Date, except as otherwise specifically contemplated by this Agreement. 
Buyer shall have performed and complied in all material respects with all
covenants and conditions required to be performed or complied with by it prior
to or at the Closing Date.



-14-

--------------------------------------------------------------------------------

            Section 7.2.  Litigation Affecting Closing.  No action, suit or
proceeding shall be pending or threatened by or before any court or Governmental
Entity in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with this Agreement or the consummation of the
transactions contemplated hereby.



            Section 7.3.  Deliveries at Closing.   Buyer shall have delivered to
Seller, fully executed by Buyer, each of the items specified in Section 2.8 and
will have fully complied with Section 2.2 and 2.7 of this Agreement.




ARTICLE 8

INDEMNIFICATION



            Section 8.1.  Indemnification.  Seller (without limitation) and
Principals jointly and severally (with respect solely to the specific
representations and covenants of Principals contained in 5.1 hereof) on the one
hand, and Buyer on the other hand, shall hold harmless and indemnify one another
from and against any and all liability, loss, damage or expense, including
attorneys’ fees and other expenses, resulting from the breach by the
indemnifying party of its representations, warranties and covenants under this
Agreement.  Seller Principals jointly and severally (however, the Principals’
indemnity relates solely to damages resulting from a violation of the covenants
of Principals described in Section 8.1(c) below) shall hold harmless and
indemnify Buyer from and against any and all liability, loss, damage or expense,
including attorneys’ fees and other expenses, resulting from:



            (a)        any account payable, liability or obligation of Seller or
the Business as operated by Seller through the Closing Date (other than the
Assumed Liabilities), whether or not such liability or obligation was disclosed
to Buyer;



            (b)        any warranty claim asserted after the Closing Date on
account of a sale or installation made prior to the Closing Date; and



            (c)        any violation of the Covenant Not To Compete by Seller or
any Principals.



            Section 8.2.  Set-Off. Buyer shall be entitled to claim a set-off
against the unpaid portions of the Purchase Price for any alleged liabilities,
losses, damages or expenses which are incurred by Buyer or the Business as a
result of the occurrence of any breach for which Seller has indemnified Buyer
pursuant to the terms of this Agreement, including without limitation any
violation of the Covenant Not To Compete by Seller or any Principals. and the
indemnified claims set forth in Section 8.1 of this Agreement (a “Claimed
Set-Off”).  Prior to effecting (solely in the manner provided herein) any such
Claimed Set-Off, Buyer shall give Seller written notice of such Claimed Set-Off
with supporting documentation establishing the amount of the Claimed Set-Off. 
Seller shall have ten (10) business days within which to respond, in writing, to
Buyer’s Claimed Set-Off.  In the event Seller disputes the asserted basis for
the Claimed Set-Off and the parties are unable to resolve the matter within
thirty (30) days of Seller’s receipt of Buyer’s notice of a Claimed Set-Off,
then Buyer shall pay into escrow any payments under the Note until such time as
the dispute is resolved in the manner described in Section 10.1 hereof.



            Section 8.3.  Survival.  The representations, warranties and
covenants of indemnification contained in this Agreement shall survive the
Closing, regardless of any investigation or due diligence inquiry that may have
been made on behalf of the party for whose benefit the representations,
warranties and covenants were made.



-15-

--------------------------------------------------------------------------------

            Section 8.4.  Bulk Sales Laws.  Buyer hereby waives compliance by
Seller with the provisions of any bulk sales or bulk transfer laws of any
jurisdiction in connection with the transaction contemplated hereby and Seller
and , jointly and severally, agree to indemnify Buyer and hold it harmless
against any liability, loss or damage arising from claims or demands of whatever
nature, including attorneys’ fees incurred in contesting the same, asserted by
any present or future creditor of Seller or other Person (including, without
limitation, a trustee in bankruptcy or debtor in possession under the U.S.
Bankruptcy Code) against Buyer or the Purchased Assets for noncompliance with
bulk transfer or sale laws or similar laws which may be applicable to the sale
or transfer of the Purchased Assets.




ARTICLE 9

MISCELLANEOUS



            Section 9.1.  Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and delivered personally or sent by
overnight delivery, postage prepaid to the addresses set forth below:



To Buyer:

With a copy to:

                                                                           

David Murphy

William M. Petroccio, Esq.

Host America

Quatrella & Rizio, LLC

Two Broadway

One Post Road

Hamden, CT  06518-2697

Fairfield, CT  06824

Phone:  (203) 248-4100, Ext. 308

Phone:  (203) 255-9928

 

To Seller :

With a copy to:

 

Food Broker’s Inc.

Maximino Medina, Jr., Esq.

1407 Fairfield Avenue

Zeldes, Needle & Cooper P.C.

Bridgeport, CT  06605

1000 Lafayette Blvd.

 

Bridgeport, CT  06604

 

Phone:  333-9441



            Section 9.2.  Entire Agreement.   This Agreement (including the
schedules and exhibits hereto) constitutes the sole understanding of the parties
with respect to the subject matter hereof.



            Section 9.3.  Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.



            Section 9.4.  Parties in Interest; Assignment.  This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and assigns, and any assignment of this Agreement or the
rights hereunder by Seller or Principals without the prior written consent of
Buyer shall be void.



            Section 9.5.  Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Connecticut, without
reference to its conflicts of laws principles.



-16-

--------------------------------------------------------------------------------

            Section 9.6.  Schedules and Headings.  All of the schedules and
exhibits attached hereto are a part of this Agreement and all of the matters
contained therein are incorporated herein by reference. The descriptive headings
of the several Articles and Sections of this Agreement are inserted for
convenience only and do not constitute part of this Agreement.



            Section 9.7.  Amendment.   This Agreement may be amended only by the
parties hereto by any instrument in writing signed by or on behalf of each of
the parties hereto.



            Section 9.8.  Waiver.   Any term or provision of this Agreement may
be waived only in writing by the party or parties who are entitled to the
benefits being waived.



            Section 9.9.  Consent By Principals.  The Principals consent to
Seller executing this Agreement and performing all of the obligations
contemplated hereunder.  Principals personally assume only those obligations
specifically described herein including, but not necessarily limited to, those
relating to the Covenant Not To Compete.




ARTICLE 10

ARBITRATION



            Section 10.1. Any controversy or claim arising out of or relating to
this Agreement or the existence, validity, breach or termination thereof,
whether during or after its term, will be finally settled by compulsory
arbitration.  However, in the event of any such controversy or claim, (i)
neither party will initiate arbitration within the first thirty (30) days after
the aggrieved party first notifies the other party of the controversy or claim,
and (ii) during such thirty (30) day period, representatives of both parties
meet at least once in Bridgeport, Connecticut, to endeavor in good faith to
amicably resolve the controversy or claim.  To initiate arbitration, either
party will submit to the opposing party a written demand for arbitration
together with a statement of claim.  The opposing party shall submit a response
within thirty (30) days, and the parties agree to appoint the sole arbitrator
within thirty (30) days thereafter.  The arbitrator shall be an arbitrator
available under the auspices of the American Arbitration Association, who is
experienced in matters involving the food services industry.  The procedures to
govern the arbitration will be determined by the arbitrator based on written
proposals from the parties, and the arbitration will commence not later than 120
days after submission of the original demand.  Unless otherwise agreed by the
parties, the arbitration proceeding will take place during a period not
exceeding sixty (60) days in Bridgeport, Connecticut.  The arbitral award will
be the exclusive remedy of the parties for all claims, counterclaims, issues or
accountings presented or plead to the arbitrator.  Judgment upon the arbitral
award may be entered in any court that has jurisdiction thereof.  Any additional
costs, fees or expenses incurred in enforcing the arbitral award will be charged
against the party that resists its enforcement.



[The remainder of this page is intentionally left blank; the next succeeding
page is a signature page.]








-17-

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have duly executed this Asset
Purchase Agreement as of the date first above written.




FOOD BROKER’S INC.                                           HOST AMERICA
CORPORATION





By  /s/ Maria Cardillo                                                   
By  /s/ Geoffrey Ramsey                                  
     Name:  Maria Cardillo                                             
     Name:  Geoffrey Ramsey
     Title:  President                                                       
    Title:   Chief Executive Officer







/s/ Maria Cardillo                      
Maria Cardillo
Pursuant to Section 9.9







/s/ Gino Cardillo            
Gino Cardillo
Pursuant to Section 9.9







/s/ Joseph Martucci                  
Joseph Martucci
Pursuant to Section 9.9